DEFENDANT Bauer and one Ernest Eaddy were jointly convicted of murder of the first degree and sentenced to life imprisonment. Both have sought review in this court upon the same assignments of error, all of which are considered in the case of Eaddy v. People, 115 Colo. 488,174 P.2d 717. Consequently, our decision in that case is applicable and controlling here. *Page 494 
The judgment is reversed and the cause remanded for the reasons stated in Eaddy v. People, supra.
MR. JUSTICE ALTER, not having heard the argument, did not participate.